Collins, J.
Plaintiff’s action was to recover the amount of two checks, drawn October 26, 1893, by defendant corporation at its place of business in St. Paul, Minn., upon a local bank, and made payable to the order of one A. J. Moore. The latter, it was claimed, for value received, duly indorsed and delivered them to plaintiff, about five days after they were drawn, at his (plaintiff’s) place of business in Denver, Oolo. Under the direction of the court below, a verdict was returned for plaintiff.
On two points the evidence was conclusive — First, that the cheeks were obtained by Moore by means of false and fraudulent practices and representations and without consideration. Second, that plaintiff in good faith received them from Moore, the payee, with his name already written upon the backs thereof, giving him in cash their *508full face value. The checks with the purported indorsements were received in evidence over defendant’s objection that no proof had been offered of the genuineness of the payee’s signatures or purported indorsements.
Aside from any consideration of the fact that the payee personally presented these checks with his name already written upon the back of each, and thus obtained the amount thereof from plaintiff, we are of the opinion that a check comes within the purview of 1878 G-. S. ch. 73, § 89, which provides that, in actions brought on promissory notes or bills of exchange by the indorsee, possession of the note or bill is prima facie evidence that the same was indorsed by the person by whom it purports to be indorsed.
• While in some respects checks differ from inland bills of exchange, — and the differential qualities are pointed out -in Harrison v. Nicollet Nat. Bank, 41 Minn. 488, (43 N. W. 336,) — they are negotiable instruments much used, and growing in use, in business transactions, and possessing about all of the characteristics of inland bills. They have been defined as, in legal effect, inland bills of exchange drawn on bankers, and payable to a bearer (or order) on demand (Byles, Bills [7th Am. Ed.] 1), and as bills with some peculiarities or a species of bills (2 Daniel, Neg. Inst. 584). In view of the close relationship between these instruments and the fact that the statutory rule should be the same in actions brought on bills of exchange, strictly speaking, and checks, we think that the latter are covered by the statute under consideration.
It is argued by counsel for appellant that these checks were stale and overdue when transferred to the plaintiff, and are therefore subject to any equitable defense which might have been available so long as they remained in the hands of the payee; but the decided weight of authority is opposed to this claim. It is to be borne in mind that no question as to the discharge of an indorser by delay in presentation, or by the failure of the bank meantime on which the checks were drawn, arises here, but the attack is made by the maker solely upon the consideration. As before stated, the checks were drawn and dated October 26th, at St. Paul, and were cashed about five days later (six days at most) in Denver, Colo., and there were no circumstances, except the period of time which had *509passed, and the fact that the payee was attempting to cash the checks at a point some distance from the city in which they were drawn, to put plaintiff on his guard.
In these days of large business enterprises and extraordinary facilities for traveling there was nothing suspicious in the fact that the checks were presented at a city distant from that in which they were drawn and made payable; and, as to the time, the rule is well settled that a holder who, in good faith and for value, takes-a check several days after it is drawn, receives it without being-subject to defenses of which be bad no notice before or at the time his title accrues. Morse, Banks, § 442, and cases cited. In one of these cases (Rothschild v. Corney, 9 Barn. & C. 389) the check in dispute was taken six days after date. In another (Ames v. Meriam, 98 Mass. 294) ten days had elapsed. These views dispose of the appeal.
Order affirmed.
(Opinion published 61 N. W. 674.)